 1HE PRUIDENTIAI. INSt'RAN(I (()OMPANYThe Prudential Insurance Company of America, andInsurance Workers International Union. AFL-CIO,Petitioner. Case 7 RC- 15383November 21, 1979DECISION AND I)IRECTIONBY CHIAIRMAN ANNIN(; ANI) MtMIu RS JI NKINSAND PNtI ()Pursuant to a Stipulation for Certification UponConsent Election approved by the Regional Directorfor Region 7 on May 14, 1979, an election b secretballot was conducted on June 7, 1979, under the di-rection and supervision of said Regional Director. Atthe conclusion of the election. the parties were fur-nished with a tally of ballots which showed that therewere approximately six eligible voters and seven hal-lots were cast of which three were for, and twoagainst, the Petitioner, and two were challenged. Thechallenged ballots were sufficient in number to affectthe results of the election. Neither parts filed objec-tions to the conduct of the election or to conduct af-fecting the results of the election.The Regional Director investigated the challengedballots and on July 25., 1979, issued his Report andRecommendation on Challenged Ballots. In his re-port, the Regional Director recommended that thechallenges to the ballots of Sandra Smith and Eli7a-beth Sullivan be overruled, that these ballots heopened and counted, and that a revised tally of bal-lots issue.The Employer filed exceptions and a supportingbrief, limited only to the recommendation that thechallenge to Sullivan's ballot be overruled.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this case, the Boardfinds:I. The Employer is engaged in commerce withinthe meaning of the Act, and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2. The Petitioner is a labor organization claimingto represent certain employees of the Employer.3. A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act.4. The parties stipulated, and we find, that the fol-lowing employees constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act:All full-time permanent fiel( service stat' elm-plovees. including service assistants. service rep-resentatives, senior service representatives. andservice coordinators employed by the mploerat its Grandmont District office located at 29201Telegraph, Southfield. Michigan: hut excludingconfidential employees. guards, and supervisorsas defined in the Act, and all other cmplo ees.5. 'The Board has considered the Recional I)irec-tor's Report and Recommendation on (hallengedBallots, the Iimplo er's exceptions and brief, and theentire record in this case and herchb adopts the Re-gional [)irector's findings. conclusions, and recoin-mendations.Bonly to the extent consistent herewith.The Regional Director recommended overrulingthe challenge to the ballot of' lizaheth Sulliian be-cause she was not a confidential emplo\ee.The Employer contends that, even if Sullivan wasnot a confidential employee. Sullivan's position ofassistant to the manger (ATI'M) was not included inthe stipulated unit and that the Regional Directorerred in not considering the original intent of the par-ties as expressed in the stipulated unit. We find meritto the Frmploer's exceptions.Established Board law dictates that in stipulatedunit cases "the Board's function is to ascertain theparties' intent with regard to the disputed employeeand then to determine whether such intent is inconsis-tent with any statutory provision or established Boardpolicy."' There is no contention h an> parts in thiscase that the exclusion of Sullivan from within thestipulated unit of field service staff' employees wouldhe inconsistent with any statutory provision or Boardpolics. Thus, the only issue is whether or not the par-ties' expressed intent was to exclude Sullivan from theunit. The stipulation clearly enumerates those posi-tions that are considered to be field service staff posi-tions "service assistants, service representatives. sen-ior service representatives, and service coordinators..." The assistant to the manager (ATTM) positionwas not named. Further, the parties' intent to excludeSullivan from the unit is demonstrated by the lan-guage "and all other employees." Both parties wereaware of the ATTM position at the time the stipula-tion was signed. The Petitioner did not include thisposition in its petition: nor did the Petitioner object tothe absence of Sullivan's name from the Excelsior list.In addition, the Petitioner has not sought to includethe ATTM position in the other clerical units that itIn the absence of exceptions thereto. the Board adopt. pro rit. theRegional Director's recommendation that the challenge to the ballot of San-dra Smith he overruled2 The B F. odrih (cormparun. 115 NlRB 722. 724 11956}: if eerhaeuser(;rn,mam. 173 NlRB 1170. 1172 (1968.T' he Trhun (or,mpanvi 190 NRB 398 398 399 (19711: 14hc (loud Prd-ucts, Inr. 214 NlRB 516 (1974): AfIS (nurwr StnIes. 242 Nl RB 405(1979).246 NLRB No. 90547 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresents. Thus, it is apparent that the parties in-tended to exclude Sullivan's position. We have heldthat, "when parties stipulate to the unit in which anelection is to be held, they must be held to their agree-ments, as any other party is held to an agreement."4Accordingly, we shall sustain the challenge to the bal-lot of Elizabeth Sullivan.4 Graham Ford, Inc, 224 NLRB 927. 928 ( 1976).DIRECTIONIt is hereby directed that the Regional Director forRegion 7 shall, pursuant to the Rules and Regulationsof the Board, within 10 days from the date of thisDecision and Direction, open and count the ballot ofSandra Smith, and thereafter prepare and cause to beserved on the parties a revised tally of ballots and anappropriate certification.548